Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Britton (#47, 260) on July 26, 2022.

The application has been amended as follows: 
Claims 1-3 have been amended as follows.

1.	(Twice Amended)  A driving apparatus comprising:
a rotation body in which at least a lower portion is a cylindrical rotated portion;
a housing including a top plate portion in which the rotated portion is inserted;
a driving mechanism provided in the housing and configured to rotate the rotation body; and
an exhaust unit,
wherein the top plate portion of the housing comprises:
a first plate member in which a circular opening in which the rotated portion is inserted, a groove portion provided to surround the circular opening and communicating with the circular opening, and a partition between the circular opening and the groove portion are formed; and
a second plate member provided to be stacked on the first plate member and configured to close the groove portion,
[the groove portion comprises, at,] at least one [[point]] part of the groove portion in a circumferential direction [, a wide portion whose] has a groove width in a radial direction of the circular opening [is made large] that is wider than a groove width of a remaining part of the groove portion, and
the exhaust unit is provided to communicate with [the wide portion] each wider part of the groove portion and exhausts air in the groove portion.
2.	(Twice Amended)  The apparatus according to claim 1, wherein [the wide portion] each wider part of the groove portion in the housing has a V shape in a planar view, and at least one hole is provided in [the wide portion] each wider part of the groove portion, and 
the exhaust unit is connected to the hole.
3.	(Twice Amended)  The apparatus according to claim 1, wherein the partition includes a first partition portion between [the wide portion] each wider part of the groove portion and the circular opening, and a second partition portion between the circular opening and the groove portion other than [the wide portion] each wider part of the groove portion, and 
a height of the first partition portion is larger than a height of the second partition portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach a driving apparatus further having a partition between the circular opening and the groove portion are formed; and a second plate member provided to be stacked on a first plate member and configured to close the groove portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651